Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 09/14/2021 ("09-14-21 OA"), the Applicant substantively amended claims 1, 4-9 and 14-16 on 01/14/2022.
Currently, claims 1-20 are pending with claims 18-20 remaining withdrawn. 

Response to Arguments
Applicant's amendment to claim 4 has overcome the objection to the claim 4 set forth on page 2 under line item number 1 of the 09-14-21 OA.
Applicant's amendments to the independent claim 16 have overcome the 35 U.S.C. 112(b) rejection of claims 16 and 17 set forth on page 3 under item number 2 of the 09-14-21 OA.
Applicant's amendments to the independent claim 1 have overcome the prior-art rejections based on Yoshikawa set forth starting on page 4 under line item numbers 3 and 4 of the 09-14-21 OA.
Applicant's amendments to the independent claim 16 have overcome the 35 U.S.C. 103 rejection of claim 16 as being unpatentable over the combination of Yoshikawa and Kim set forth starting on page 10 under line item number 5 of the 09-14-21 OA.
Substantive-amendments to the independent claims 1 and 16 required further consideration and updated search. New grounds of rejection are provided below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a limitation of "all edges of the magnetic laminate intersect the first metal features" of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(a):
	
	(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
	
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Independent claim 1 fails to comply with the written description requirement, because a limitation of "all edges of the magnetic laminate intersect the first metal feature" is not supported by the original disclosure.  
	A portion of Figure 1 of the present application is provided to support the rejection:




[AltContent: arrow][AltContent: textbox (Edge 3)]

[AltContent: textbox (Edge 1)][AltContent: arrow][AltContent: textbox (Edge 2)][AltContent: arrow][AltContent: textbox (1081)][AltContent: arrow]
    PNG
    media_image1.png
    304
    340
    media_image1.png
    Greyscale

		
	Annotated Fig. 1 shows that Edge 2 fail to intersect the first metal feature 1081. Thus, not all edges Edge 1, Edge2 and Edge 3 of the magnetic laminate 111 intersect the first metal feature 1081.
	Claims 2-15 are rejected for depending from the rejected independent claim 1.
	Independent claim 16 is rejected for referring to the rejected independent claim 1.
	Claim 17 is rejected for depending from the rejected independent claim 1.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 7 is rejected, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 7 and intervening claim 5 or (ii) claim 7 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 5; and the pending 35 U.S.C. 112(a) rejection of its base claim 1 is successfully traversed. 
Claim 14 is rejected, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 14 and intervening claim 13 or (ii) claim 14 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 13; and the pending 35 U.S.C. 112(a) rejection of its base claim 1 is successfully traversed.
Claim 15 is rejected, but would be allowable, because it depends from the allowable claim 14.
Claim 17 is rejected, but would be allowable if (i) its base claim 16 is amended to include all of the limitations of claim 17 or (ii) claim 17 is rewritten in independent form to include all of the limitations of its base claim 16; and the pending 35 U.S.C. 112(a) rejection of its base claim 1 is successfully traversed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        23 February 2022